DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Image processing apparatus for receiving a scan job from a communication terminal and waiting to execute scanning until an instruction is received via a user interface”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Close inspection of the specification reveals that a network interface detailed in paragraph 36 corresponds to the receiving unit; the CPU 211 corresponds to the controlling unit and the generating unit; and the LCD touch panel (paragraph 33) corresponds to the accepting unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1)	Claim(s) 2-4, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2012/0140275 by Fukuda.
2)	Regarding claim 2, Fukuda teaches an image processing apparatus comprising: a scanning unit configured to scan an image of a document (figure 3, item 314; a scanner unit in an MFP); a user interface (figure 3, item 308; an operation unit); a receiving unit configured to receive, from a communication terminal, information on a job for executing scan processing of the document by the scanning unit (paragraphs 38 and 41; scan ticket is produced at a client terminal and sent through a server to the MFP 100); and a controlling unit configured to perform control to: not cause the scanning unit to execute the scan processing of the document until a scan instruction is received via the user interface, even with a receipt of the information by the receiving unit (figure 8; paragraph 144; ticket can be received at MFP 100 and scanning does not commence until step S304 in figure 9 when selected to proceed by a user [paragraph 145]), cause the scanning unit to execute the scan processing of the document based on scan setting set on the communication terminal in a case where the scan instruction is received via the user interface after the receipt of the information by the receiving unit (paragraph 147; scanning is performed according to scan ticket received from client device), and transmit image data generated by executing the scan processing by the scanning unit to a destination set on the communication terminal (paragraph 149; scanned data is transmitted to a set destination).

4)	Regarding claim 4, Fukuda teaches the image processing apparatus according to claim 2, further comprising: an accepting unit configured to accept setting for the scan processing of the document, after the receipt of the information (paragraph 145; user setting of scan ticket information is accepted).
5)	Regarding claim 6, Fukuda teaches the image processing apparatus according to claim 2, further comprising: a generating unit configured to generate the job, upon receiving the information (figure 9, item S301; paragraph 144; ticket is received, the ticket itself being a scan “job”).
6)	Regarding claim 8, Fukuda teaches the image processing apparatus according to claim 2, wherein the information is received from the communication terminal by a predetermined wireless communication method (paragraph 33; terminal 120 that originates scan ticket may be wirelessly connected to the network).
7)	Claims 9 and 10 are taught in the same manner as described in the rejection of claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

8)	Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2012/0140275 by Fukuda as applied to claim 2 above, and further in view of U.S. patent application publication 2014/0355063 by Jang et al.
9)	Regarding claim 5, Fukuda does not specifically teach the image processing apparatus according to claim 2, wherein the image data generated by scanning the document through the scan processing is able to be previewed before the image data is transmitted.
	Jang teaches the image processing apparatus according to claim 2, wherein the image data generated by scanning the document through the scan processing is able to be previewed before the image data is transmitted (paragraph 203; scanned image can be previewed prior to full scan and then transmission).
	Fukuda and Jang are combinable because they are both from the remote scanning field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Fukuda with Jang to add image preview.  The motivation for doing so would have been to allow a user to check the results of scan selections prior to a full scan (paragraph 203).  Therefore it would have been obvious to combine Fukuda with Jang to obtain the invention of claim 5.
10)	Regarding claim 7, Fukuda does not specifically teach the image processing apparatus according to claim 2, wherein the controlling unit performs the control to transmit, by fax, the image data generated by executing the scan processing by the scanning unit to the destination set on the communication terminal.

	Fukuda and Jang are combinable because they are both from the remote scanning field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Fukuda with Jang to add facsimile transmission.  The motivation for doing so would have been allow a mobile user the increased utility of access to faxing local MFP documents (paragraph 204).  Therefore it would have been obvious to combine Fukuda with Jang to obtain the invention of claim 7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672